Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 9/17/2021 has been entered. Applicant indicates on the Request for Continued Examination (RCE) Transmittal, 9/20/2021, that the response of 9/17/2021 be considered. 

Claim status
           Applicant has amended Claims 1, 6, 7 and 27.  
Claims 6-9, 13-16, 18-20, and 27 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	 Claims 1, 5, 17, and 28 are under consideration. 


Withdrawn 35 USC § 103 
The prior rejection of Claims 1 and 17 under 35 U.S.C. 103 as being unpatentable over Valdes et al., (US2015/0023937, filed 7/18/2014, with priority to 61/847,957 filed 7/18/2013) in view of Bae et al., (Clin Cancer Res, 2005, 11:1629-1638) is withdrawn in light of Applicant’s amendment of Claim 1 to the first and second CARs to having spacer different from each other so they don’t form a heterodimer, which is a limitation neither Valdes nor Bae teach.

The prior rejection of Claim 5 under 35 U.S.C. 103 as being unpatentable over Valdes et al., (US2015/0023937, filed 7/18/2014, with priority to 61/847,957 filed 7/18/2013), in view of Bae et al., (Clin Cancer Res, 2005, 11:1629-1638), as applied to claim 1, in further view of Hyde et al., (US2014/0274801, filed 3/14/2013, prior art of record) and Junghans et al., (WO2010/085660, filed 1/22/2010, now US Patent 9,206,440, see IDS filed 2/21/2020) is withdrawn in light of Applicant’s amendment of Claim 1

The prior rejection of Claim 28 under 35 U.S.C. 103 as being unpatentable over Valdes et al., (US2015/0023937, filed 7/18/2014, with priority to 61/847,957 filed 7/18/2013), in view of Bae et al., (Clin Cancer Res, 2005, 11:1629-1638), as applied to claim 1, in further view of Junghans et al., (WO2010/085660, filed 1/22/2010, now US Patent 9,206,440, see IDS filed 2/21/2020) is withdrawn in light of Applicant’s amendment of Claim 1


New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Valdes et al., (US2015/0023937, filed 7/18/2014, with priority to 61/847,957 filed 7/18/2013) in view of Bae et al., (Clin Cancer Res, 2005, 11:1629-1638), Wilkie et al, .

In regard to claim 1, Valdes teaches genetically modified immune cells such as T cells that express chimeric antigen receptors (CARs) (Abstract, [0011] of 2015/0023937, see also of [0018, 0021] of 61/847,957). Specifically, Valdes teaches the modified immune cells comprise at least a first and second CAR that target target at least two antigens ([0022] of 2015/0023937, see also of [0018] of 61/847,957).
In regard to the CARs, Valdes teaches each CAR comprises (i) an antigen binding domain, (ii) a spacer (alias hinge), (iii) a transmembrane domain, and (iv) an endodomain comprising activation and co-stimulatory domains ([0062-0069] of 2015/0023937, see also of [0064-0068] of 61/847,957). In regard to the antigen binding domains, Valdes teaches the antigen binding domains of CD19 and CD20 ([0069] of 2015/0023937, see also of [0068] of 61/847,957).
In regard to claim 17, Valdes teaches the T cells are in a pharmaceutical composition [0012-013, 0090] of 61/847,957.
However, Valdes is silent with respect to preferred embodiment of a T cell genetically modified to comprise a first CAR that binds CD19, and second CAR that binds CD20.
	Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to prepare a T cell comprising CD19 and CD20 CARs because each of the individual elements of the instant claims are independently presented by Valdes as embodiments and are taught that they can be combined in nd para.). Thus, each of the elements (T cells comprising a first and second CAR, CD19 CARs, CD20 CARs, transduction methods and formulations) are taught by Vera and further they are taught in various combinations and are shown to be used in a method for producing genetically modified CART cells.  It would be therefore predictably obvious to use a combination of these elements in said T cell composition. 
	However, although Valdes teaches that the CARs advantageous do not heterodimerize with endogenous TCRs of the T cell composition ([0062] of 61/847,957), they are silent with respect to the first and second CARs having spacers different from each other so they don’t form a heterodimer.
	In regard to claim 1, Wilkie et al, teaches a T cell that co-expresses a first and second CAR targeting two distinct tumor antigens (i.e, Erb2 and MUC1). Specifically, 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the T cells comprising a first and second CAR as taught by Valdes, and select different spacers for the first and second CARs so they don’t form a heterodimer with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, as state supra, Valdes suggests CAR heterodimerization is a problem in the CAR T cell art, therefore it would have been obvious to choose structural elements in order to avoid CAR homodimerization. Furthermore, much like Wilke, the prior art of Shiku et al. (2014) teaches a genus of CARs and several spacer domains including the hinge regions from CD8, CD28, and immunoglobulins, wherein paired cysteines in the spacer domains promote specific dimerization of the CARs [0074-0075]. Thus, it would have been obvious to choose two different spacer regions for the two different CARs so as to promote homodimerization of the individual CARs that target distinct tumor targets.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

RESPONSE TO ARGUMENTS
Applicant's arguments filed on 9/07/2021 are acknowledged.

Applicant's arguments have been fully considered and they are found persuasive in so far that the obviousness rejection over Valdes in view of Bae has been withdrawn. However, Valdes et al. have been reapplied in view of Wilkie et al, (JCI, 2012) and Shiku et al. (US2014), who teach that it would have been predictably obvious to choose different spacer domains for the different CARs so as to favor homodimerization of the two CARs that each target distinct tumor antigens. 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Valdes et al., (US2015/0023937, filed 7/18/2014, with priority to 61/847,957 filed 7/18/2013), in view of Bae et al., (Clin Cancer Res, 2005, 11:1629-1638), Wilkie et al, (JCI, 2012, 32:1059-1070, see IDS of 3/08/2019) and Shiku et al. (US2014/0242701, filed 10/05/2012), as applied to claim 1, in further view of Hyde et al., (US2014/0274801, filed 3/14/2013, prior art of record) and Junghans et al., (WO2010/085660, filed 1/22/2010, now US Patent 9,206,440, see IDS filed 2/21/2020)

As stated supra, Valdes suggests a T cell which co-expresses a first CAR that binds CD19 and a second CAR that binds CD20.
In regard to claim 5, although Valdes suggests that the taught immune cells can  express “one or more CARs that target at least two antigens” ([0022] of 2015/0023937, see also of [0018] of 61/847,957), they are silent with respect to more than two CARs.
claim 5, Hyde teaches of genetically modified T cells comprises more than two CARs [0047].
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the T cells comprising a first and second CAR as taught by Valdes, and combine more than two CARs as taught by Hyde with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, as state supra, Valdes suggests that multiple CARs can be expressed in T cells, and this in doing so would prevent immune escape  ([0022] of 2015/0023937, see also of [0018] of 61/847,957). Furthermore, it would have been obvious to include more than two CARs, since it has been held that mere duplication of the parts involves only routine skill in the art. MPEP 2144.04, VI.B, In reHarze, see also St. Regis Paper Co. v. Bemis Co., 193 USPQ 8). Finally, in regard to the conditional clause of claim 5, Junghans (WO2013) teaches genetically modified T cells that express multiple chimeric immune receptors (CAR) (p. 3, 2nd para. p. 23, last para., p. 25, 1st para., p. 76, 1st para. see Figs. 7-11, 28, 33, 35-38, 40, 43). Specifically, Junghans teaches that a genetically modified T cell that expresses multiple different CARs can possess enhanced recognition and killing of the target cells via binding different surface antigens, or alternatively, may be capable of recognizing and killing distinct classes of target cells posseting different surface antigens (p. 42, 3rd para.).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 9/07/2021 are acknowledged and have been addressed supra.


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Valdes et al., (US2015/0023937, filed 7/18/2014, with priority to 61/847,957 filed 7/18/2013), in view of Bae et al., (Clin Cancer Res, 2005, 11:1629-1638), Wilkie et al, (JCI, 2012, 32:1059-1070, see IDS of 3/08/2019) and Shiku et al. (US2014/0242701, filed 10/05/2012), as applied to claim 1, in further view of Junghans et al., (WO2010/085660, filed 1/22/2010, now US Patent 9,206,440, see IDS filed 2/21/2020)

As stated supra, Valdes suggests a T cell which co-expresses a first CAR that binds CD19 and a second CAR that binds CD20.
In regard to claim 28, as stated supra, Valdes teaches a T cell composition comprising a first and second CAR. In regard to the product-by-process limitation of transducing a T cell from a blood sample ex vivo. Valdes teaches the cells to be genetically modified are from a subject’s peripheral blood (([0137, 0139] of 2015/0023937, see also of [0136, 0138] of 61/847,957), and that the genetic modification step occurs ex vivo ([0142-0143] of 2015/0023937, see also of [0141-0142] of 61/847,957). Finally, in regard to the first and second CAR being encoded from the same expression construct ([0023] of 2015/0023937, see also of [0010] of 61/847,957).

In regard to claim 28, Junghans teaches genetically modified T cells that express chimeric immune receptors (CAR) (p. 3, 2nd para. p. 23, last para., p. 25, 1st para., p. 76, 1st para. see Figs. 28, 35 & 36). Specifically, Junghan teaches the first CAR and second CAR are encoded by the same nucleic acid (Figs. 7-11, 33, 36-38, 40, 43, see excerpt from Fig. 36 below).

    PNG
    media_image1.png
    159
    882
    media_image1.png
    Greyscale


Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the T cells comprising a first and second CAR as taught by Valdes, and combine more than two CARs into a single nucleic acid as taught by Junghans with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, as state supra, Valdes suggests that multiple CARs can be expressed in a single nucleic acid. Moreover, Junghan teaches that it would have been obvious to do so in order to ensure that the T cells exhibit high coexpression of the CARs (p. 77-78, see Fig. 36). Finally, Applicant is reminded that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process 
prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 9/07/2021 are acknowledged and have been addressed supra.


Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ARTHUR S LEONARD/Examiner, Art Unit 1633